— Appeals by defendants from two judgments (one as to each of them) of the Supreme Court, Kings County, both rendered January 10, 1978, convicting each of them of criminal solicitation (two counts) and giving an unlawful gratuity, upon their respective pleas of guilty, and imposing sentences. The appeals bring up for review the denial of defendants’ motions to dismiss the indictment on speedy trial grounds. Judgments affirmed. Defendants’ pleas of guilty resulted in a waiver of their statutory claim made under CPL 30.30 (see People v Friscia, 51 NY2d 845). As to the constitutional speedy trial claim, we hold that the lack of pretrial incarceration and the absence of demonstrable prejudice to the defendants’ case outweigh the delay of 22 months between the initial felony complaint and the guilty pleas, a major portion of which is attributable either to adjournments requested or consented to by the defense, or to plea negotiations (see, generally, People v Taranovich, 37 NY2d 442, 445; Barker v Wingo, 407 US 514; see, also, People v Friscia, supra). We have considered defendants’ claim of double jeopardy and find it to be without merit. Gulotta, J.P., Hargett, O’Connor and Weinstein, JJ., concur.